Citation Nr: 1505085	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a left eye disability. 

4.  Entitlement to service connection for residuals of trauma to tooth number eight for compensation purposes.

5.  Entitlement to service connection for residuals of trauma to tooth number eight for treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In July 2013, the Veteran testified at a hearing before the undersigned.  A copy of the transcript is associated with the record.  The record was held open an additional 60 days to allow the Veteran to submit evidence.  The Veteran submitted a lay statement with a waiver of RO consideration.  38 C.F.R. §§ 20.800, 20.1304(c).  

This case was previously remanded for additional development in February 2014.  The requested development has been completed with regard to the claims for service connection for right and left eye disabilities and service connection for residuals of trauma to tooth number eight for compensation purposes, and no further action is necessary to comply with the Board's remand directives with respect to those issues.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hearing loss and entitlement to service connection for residuals of trauma to tooth number 8 for treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)
FINDINGS OF FACT

1.  A right eye disability was not incurred in or aggravated by service.

2.  A left eye disability was not incurred in or aggravated by service.  

3.  The Veteran's service-connected dental disability involves removal of teeth without bone loss of the mandible, maxilla or hard palate.

4.  Compensation is not available for loss of teeth due to dental trauma, carious teeth, or residuals related thereto.

CONCLUSIONS OF LAW

1.  A right eye disability not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A left eye disability not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for establishing service connection for trauma to tooth number eight for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the rating decision on appeal.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained. 

The Veteran was afforded VA examinations of his eyes in March 2008 and August 2014.  He had VA dental examinations in March 2008 and June 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as the examiners considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to claim being decided has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, as noted, the Veteran was afforded a Board hearing in July 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The diagnosed eye disorders, including cataracts, uveitis, pseudophakia and glaucoma, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Refractive error of the eye is not a disease or injury for purposes of service connection and VA disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right and Left Eye Disabilities

The Veteran asserts that current right and left eye disabilities are related to an injury he sustained during service.  At the hearing, the Veteran testified that his cataracts are related to eye trauma in service.  In statements in support of his claim, the Veteran has asserted that service connection is warranted for a left eye disability as secondary to his right eye disability.  

The enlistment examination noted 20/30 uncorrected visual acuity of the right eye and 20/20 uncorrected visual acuity of the left eye.  Service treatment records do not reflect any complaints or findings of an injury or disease of the eyes.  Service treatment records show that the Veteran was seen in sick call in February 1966 with a chief complaint of a laceration of the right eyebrow.  The Veteran reported that he was playing basketball and was hit by a player's elbow.  He received four stitches.  The separation examination, dated in February 1967, reflects that the Veteran denied eye trouble.  The separation examination noted uncorrected visual acuity of 20/25 for the right eye and uncorrected visual acuity of 20/20 for the left eye.

The Veteran had a VA examination in March 2008.  The examiner noted that the claims file was reviewed.  The examiner indicated that there were no ocular notes in the file.  The Veteran's entrance physical showed 20/30 of the right eye and 20/20 of the left eye uncorrected.  There was no indication of trauma or red eyes.  The examiner noted a history of cataract extraction of the left eye in May 2003 and recurrent uveitis of both eyes.  The examiner diagnosed chronic recurrent idiopathic uveitis, left greater than right, cataract of the left eye and pseudophakia of the left eye, epiretinal membrane of the left eye and mixed mechanism glaucoma with steroid response component.  The VA examiner noted that the Veteran was not treated in service for any ocular complaint.  The examiner noted that the Veteran was not being treated for any human leukocyte antigen disorder, such as Reiter syndrome, rheumatoid arthritis, lupus or tuberculosis, in which uveitis is known to occur.  The examiner opined that the diagnosed conditions are not likely related to service.  

The Veteran had a VA examination in August 2014.  The examination report indicates that the examiner reviewed the claims file.  The VA examiner diagnosed pseudophakos, cataract and steroid responsive glaucoma.  The examiner noted a history of chronic uveitis, in remission.  The VA examiner opined that it is less likely than not that any of the diagnosed conditions are in any way related to the report of laceration over the right eyebrow based on a review of service treatment records. 

In September 2014, the examiner completed an addendum opinion.  The examiner opined that pseudophakos is a result of cataract, which are both demonstrated by the Veteran.  The examiner opined that they are both age-related findings that are typical of a 71-year-old man.  The examiner opined that the history of the injury in the right eyebrow in most circumstances would not cause an injury to the eye unless the Veteran sustained a direct blow to the eye, which appeared to be unsubstantiated.  The examiner opined therefore, that it is less likely than not that the Veteran's cataract and pseudophakos are related to the eye injury.  The examiner stated that the causes of steroid induced glaucoma include both genetic and epigenetic influences.   The examiner noted, however, that data describing the etiology for steroid-induced glaucoma does not encompass eye injuries.  The examiner concluded, for those reasons, it is less likely than not steroid-induced glaucoma is related to eye injury.

Based upon the foregoing, the Board finds that the competent evidence of record evidence does not establish a positive nexus between the Veteran's eye disabilities and an injury during service, including the eyebrow laceration treated in February 1966.

As service connection for a right eye disability is not established, service connection may not be awarded for a left eye disability on a secondary basis.  38 C.F.R. § 3.310.

The Board acknowledges the Veteran's contention that his eye disabilities are related to an injury he sustained during service.  However, the Board finds that whether such a relationship exists is a determination that is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lay statements of the Veteran are competent and credible to provide evidence of the Veteran's experience as well as reports of his eye symptomatology, however, such statements are not competent to provide evidence as to complex medical questions, such as the etiology of his current right and left eye disabilities.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against the claims for service connection for right and left eye disabilities.   Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for right and left eye disabilities is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Residuals of Trauma to Tooth Number 8 for Compensation Purposes

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran claims entitlement to compensation for loss tooth number 8.  He asserts that he was hit in the mouth with a bayonette, which broke half his tooth.  He asserts that tooth number 8 was extracted after that incident.  

In this case, the initial dental examination noted that teeth numbers 3,4,8, 19 and 30 were missing, as indicated by an "x" over those teeth on the report.  The initial dental examination indicated that teeth numbers 15 and 18 were to be extracted, as indicated by a line drawn over those teeth on the report.  

Treatment records show that teeth number 15 and 18 were extracted in February 1966.  The service treatment records do not show any other extractions other than teeth numbers 15 and 18.

The separation examination dated in February 1967 showed that teeth numbers 1, 4,8, 15, 17, 19, 29 and 32 were missing.  A dental treatment plan dated in April 1967 noted that the Veteran received a partial upper and partial lower denture.

The Veteran has been afforded two VA dental examinations.  Upon VA examination in March 2008, the Veteran reported that he was hit by a baseball bat, and tooth #8 was broken.  The Veteran reported that it was extracted, and he received a partial upper and lower denture.  The examiner noted that the Veteran was missing tooth #8, which could be replaced by a prosthetic device.  The examiner indicated that the Veteran did not have bone loss of the mandible, maxilla or hard palate.  

The Veteran had a VA examination in June 2014.  The Veteran reported that he was hit in the mouth with a bayonette during basic training, fracturing his tooth in half.  He reported that he later had the tooth pulled and a partial denture made.  The examiner noted that the service treatment records showed that tooth #8 was missing upon separation in April 1967 and fabrication of partial dentures, but there is no mention of any extraction of tooth #8 or a diagnosis for it.  The examiner indicated that the loss of teeth was not due to loss of substance of the body of the maxilla or mandible without continuity.  The examiner indicated that the loss of teeth was due to trauma. 

In this case, the Veteran has credibly testified that his tooth was broken when he was hit in the mouth and that he subsequently received a partial denture during service.  

The service treatment records are not entirely clear as there are teeth that were initially noted as missing but were subsequently shown as being present on later records.  However, the service treatment records do show that there were five teeth that were missing upon entrance into service.  Two teeth were extracted in February 1966.  The separation examination noted that there were eight missing teeth, leaving one missing tooth that is not accounted for in the treatment records.  Therefore, the Board finds the Veteran credible with his report of having lost a tooth during service.   

The Veteran's extracted and replaced teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes). "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id. 

Although the Board finds the Veteran credible with regard to his report of being hit in the mouth and sustaining a broken tooth, the preponderance of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma and/or treatable carious teeth.  See 38 C.F.R. §§ 3.381, 4.150.  In this regard,  the two VA examinations concluded that the Veteran's does not have loss of a tooth that is due to the loss of substance of the  maxilla or mandible.

The Board concludes that there is a preponderance of the evidence against the claim for residuals of trauma to tooth number 8 for compensation purposes.  The weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma.  See 38 C.F.R. 
§ 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for loss of tooth number 8 for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The claim for service connection for treatment purposes is addressed in the REMAND portion below.


ORDER

Service connection for a right eye disability is denied.

Service connection for a left eye disability is denied.

Entitlement to service connection for compensation purposes for residuals of trauma to tooth number 8 for compensation purposes is denied.





REMAND

Additional development is warranted with regard to the claims for service connection for bilateral hearing loss and service connection for a dental disability for treatment purposes. 

Bilateral Hearing Loss

The Veteran asserts that he has a hearing loss disability as a result of noise exposure during service.  He asserts that he initially noticed hearing loss during service.  

The Veteran had a VA examination in June 2014.  The examiner was requested to state an opinion as to whether hearing loss existed prior to service.  The examiner was requested to opine whether a pre-existing hearing loss was aggravated beyond normal progression during service.  The examiner noted that the Veteran entered service with a hearing loss of 2000 to 4000 Hertz in the left ear.  The examiner indicated that these thresholds remained stable at his separation screening in February 1967.  The examiner noted that there were no significant declines between the two screenings.  The examiner also noted that the Veteran marked "no" to hearing loss on the report of medical history at separation.  

The February 1967 separation examination shows that the Veteran reported "ear, nose and throat trouble."   A notation in the section for the physician's summary and elaboration of pertinent data noted that the Veteran did not hear as well with his right ear.  The VA examiner did not address that notation on the separation examination.   On remand, an addendum opinion should be obtained from the VA examiner.   

Residuals of Trauma to Tooth Number Eight for Treatment Purposes

The prior remand directed the RO to take appropriate steps to address the Veteran's claim for dental treatment, to include referral to the appropriate VA Medical Center.  It does not appear that the dental treatment claim has been referred to the VA Medical Center.  A remand is necessary to ensure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the June 2014 hearing loss examination and provided the April 2014 addendum opinion.  If that examiner is no longer available, provide the Veteran s claims file to another similarly qualified clinician.  A new examination is required only if deemed necessary by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right ear hearing loss began during active service, is related to any incident of service or began within one year after discharge from active service.  Noise exposure during service is conceded.

The examiner should discuss the Veteran's report upon separation of "ear, nose and throat trouble" as well as the notation that he did not hear well with his right ear.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Refer the Veteran's dental treatment claim to the appropriate VA Medical Center for adjudication.  

3.  Review the examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

4.  Following completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


